United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-20095
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ARNULFO SAUCEDO-PEREZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-356-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Arnulfo Saucedo-Perez appeals his guilty-plea conviction for

illegal reentry into the United States following an aggravated

felony conviction in violation of 8 U.S.C. § 1326.     For the

first time on appeal, Saucedo-Perez argues that the sentencing

provisions of 8 U.S.C. § 1326(b)(1) & (2) are unconstitutional in

light of the Supreme Court’s holding in Apprendi v. New Jersey,

530 U.S. 466 (2000).

     Saucedo-Perez acknowledges that his argument is foreclosed

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20095
                                 -2-

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review.   Apprendi did not overrule Almendarez-

Torres.   See Apprendi, 530 U.S. at 489-90; United States

v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).   Saucedo-Perez’s

argument is foreclosed.   The judgment of the district court is

AFFIRMED.